DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7 June 2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman (U.S. Patent Publication 2018/0106383) in view of Detmers (U.S. Patent Publication 2017/0234440).
Regarding claim 1, Kuhlman discloses a valve trim 26, comprising:
a body 20 having a plurality of parallel flow passages 28 extending from a first end (at 16) of the body to a second end (at 14) of the body, opposite the first end (FIG. 1-4; paragraph 34-35).
Kuhlman is silent regarding each flow passage includes a throat and an expansion chamber adjacent the throat longitudinally along the direction of flow; and
each throat is nested between the expansion chambers of directly adjacent flow passages.
However, Detmers teaches a body 21 having a plurality of parallel flow passages 20k extending from a first end of the body 22 to a second end of the body 23, opposite the first end; wherein
each flow passage includes a throat 32 and an expansion chamber 33 adjacent the throat longitudinally along the direction of flow; and
each throat is nested between the expansion chambers of directly adjacent flow passages (diagonally) (FIG. 1, 3; Paragraph 21, 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Kuhlman by making the straight interior of the tubes have the contours of the conical and cylindrical sections, as taught by Detmers, for the purpose of creating a flow of fluid that is thoroughly mixed and preventing undue wear on the valve components by reducing cavitation within the valve.
Regarding claim 2, Kuhlman, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kuhlman/Detmers further teaches each expansion chamber is offset in the direction of flow from the expansion chambers of directly adjacent flow passages such that each expansion chamber is directly adjacent the throats of directly adjacent flow passages in a direction perpendicular to the direction of flow (Detmers FIG. 3).
It would be an obvious matter of  design choice to stagger the conical and cylindrical sections of the openings 20k to maximize the number of tubes present in the finite area provided by the valve.
Regarding claim 7, Kuhlman, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kuhlman further discloses a ball valve (FIG. 1) including the valve trim of claim 1, the ball valve comprising:
a valve body 12 having an inlet 16 and an outlet 14; and
a valve plug 21 positioned within the valve body and rotatable between an open position and a closed position (Paragraph 42); wherein
the valve trim is positioned within the valve plug and rotates with the valve plug (FIG. 1-4; Paragraph 34-35, 42-44).
Regarding claim 8, Kuhlman, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kuhlman further discloses a ball valve (FIG. 4) including the valve trim of claim 1, the ball valve comprising:
a valve body 12 having an inlet 16 and an outlet 14; and
a valve plug 21 positioned within the valve body and rotatable between an open position and a closed position (Paragraph 42); wherein
the valve trim has a first section (FIG. 4) positioned in the outlet and a second section (FIG. 4) that extends from the first section and into the valve plug (FIG. 1-4; Paragraph 34-35, 42-44).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman in view of Detmers, in further view of Kluz (U.S. Patent 10,302,224).
Regarding claim 3, Kuhlman, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kuhlman/ Detmers is silent regarding the body is a single, unitary piece.
However, Kluz teaches making complex valve components as single, unitary components (FIG. 4a; Claim 6). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Kuhlman by making the body a single, unitary piece, as taught by Kluz, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.

Claim 1 is alternately rejected under 35 U.S.C. 103 as being unpatentable over York (U.S. Patent 7,178,782) in view of Detmers.
Regarding claim 1, York discloses a valve trim, comprising:
a body 40 having a plurality of parallel flow passages 44 extending from a first end (at 22IN) of the body to a second end (at 22OUT) of the body, opposite the first end (FIG. 1-5; Col. 5 ln 30-Col. 6 ln 54).
York is silent regarding each flow passage includes a throat and an expansion chamber adjacent the throat longitudinally along the direction of flow; and
each throat is nested between the expansion chambers of directly adjacent flow passages.
However, Detmers teaches a body 21 having a plurality of parallel flow passages 20k extending from a first end of the body 22 to a second end of the body 23, opposite the first end; wherein
each flow passage includes a throat 32 and an expansion chamber 33 adjacent the throat longitudinally along the direction of flow; and
each throat is nested between the expansion chambers of directly adjacent flow passages (diagonally) (FIG. 1, 3; Paragraph 21, 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify York by making the straight interior of the channels have the contours of the conical and cylindrical sections, as taught by Detmers, for the purpose of creating a flow of fluid that is thoroughly mixed and preventing undue wear on the valve components by reducing cavitation within the valve.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over York in view of Detmers, in further view of Abouelleil (U.S. Patent Publication 2016/078067).
Regarding claim 9, York, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
York further discloses a valve including the valve trim of claim 1, the valve comprising:
a valve body 20 having an inlet 50IN and an outlet 50OUT; and
a valve member 30 positioned within the valve body and rotatable between a closed position (FIG. 1), in which the valve member engages a valve seat 24 and prevents fluid flow between the inlet and the outlet, and an opened position (FIG. 2-5), in which the valve member is spaced apart from the valve seat and allows fluid flow between the inlet and the outlet; wherein
the valve trim (see above claim 1) is positioned within the outlet (York FIG. 1), downstream from the valve member (FIG. 1-5; Col. 1 ln 16-25, Col. 5 ln 30-Col. 6 ln 54).
York is silent regarding the valve being a butterfly valve.
However, Abouelleil teaches utilizing a butterfly valve 100 as a stop valve (FIG. 1; Paragraph 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify York by replacing the ball valve with a butterfly valve, as taught by Abouelleil, for the purpose of providing a known alternate stop valve (York Col. 1 ln 16-25) which would result in the same functionality of the valve.



Response to Arguments
Applicant’s arguments, see pages 9-11 of applicant’s response, filed 7 June 2022, with respect to the rejection of claim 11 have been fully considered and are persuasive.  The rejection of 25 March 2022 has been withdrawn regarding claims 4-6 and 11-20. 
Applicant’s arguments, see pages 7-8 and 11-12 of applicant’s response, filed 7 June 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Kuhlman in view of Detmers.

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 4-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious each throat has a constant square cross-sectional shape and each expansion chamber has a first section having a constant octagonal cross-sectional shape, along with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753